ALTENBERND, Judge,
concurring.
I agree completely with the court’s opinion. I write only to observe that the child in this case was not represented by a guardian ad litem during the termination proceeding. A volunteer guardian ad litem was appointed in May 1993, but that volunteer dropped out of the program in June 1994, and the Guardian Ad Litem Program for the Twentieth Judicial Circuit was discharged from further responsibility in this case because it had no available volunteer to represent the child.
The legislature has mandated the use of guardians ad litem in termination proceedings, and the courts have expanded their use in other cases because they serve a very valuable function. These required and valuable services, however, are provided primarily by volunteers. The volunteers are very cost-effective and generally do an excellent job. But there are always many more children in need than volunteers available to serve those needs. Until the people of this state implement a program that provides an adequate supply of guardians ad litem, the statutory mandates will remain unenforced and our children will be insufficiently protected. One cannot help wondering whether this 4}é-year-old child remains in legal limbo because we do not have such a program in Florida.